MEMORANDUM **
Carlos F. Bastidas Barron, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s continuous physical presence determination for substantial evidence. Vera-Villegas v. INS, 330 F.3d 1222, 1230 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Bastidas Barron did not demonstrate seven years of continuous physical presence where the record contains a Notice and Request for Disposition form, printed in English and Spanish and signed by Bastidas Barron, stating that he was giving up his right to a hearing before an IJ and agreeing to return to Mexico. See Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 974 (9th Cir.2003) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.